internal_revenue_service index number number release date cc dom psi plr-102779-99 legend taxpayer this responds to your request for a letter_ruling on behalf of taxpayer on whether taxpayer is eligible to claim a credit or refund under sec_6416 of the internal_revenue_code as the wholesale_distributor of gasoline sold to the state_or_local_government for its exclusive use taxpayer is engaged in refining and marketing gasoline and other petroleum products taxpayer owns and operates a crude_oil refinery and buys and sells refined petroleum products throughout the united_states the marketing business is conducted through product terminals owned and operated by affiliates and third parties in addition taxpayer owns and operate sec_23 retail motor fuel outlets that sell diesel_fuel and gasoline to the general_public and to state and local_government agencies all of the outlets are fully automated and purchases can be made with a credit card issued by the taxpayer its affiliates or at some outlets other credit card companies taxpayer sells gasoline to state and local governments through its retail motor fuel outlets and with truck deliveries to government storage facilities sec_6416 provides that the tax paid under sec_4081 on gasoline shall be deemed an overpayment if the gasoline was by any person sold to a state_or_local_government for the exclusive use of a state_or_local_government sec_6416 provides that a wholesale_distributor that purchases any gasoline on which tax imposed by sec_4081 has been paid and that sells the plr-102779-99 gasoline to its ultimate_purchaser shall be treated as the person and the only person that paid the tax sec_6416 provides that the term wholesale_distributor has the meaning given such term by b determined by substituting any gasoline taxable under sec_4081 for aviation_fuel therein such term includes any person that makes retail sales of gasoline pincite or more retail motor fuel outlets section b provides that a wholesale_distributor includes any person that sells aviation_fuel to producers retailers or to users who purchase in bulk quantities and accept delivery into bulk storage tanks such term does not include any person that is a producer or importer section b provides that a producer includes a refiner the legislative_history to the taxpayer_relief_act_of_1997 publaw_105_34 provides that those persons who make sales pincite or more retail motor fuel outlets were added to the definition of wholesale_distributor to conform the definition of wholesale_distributor to that which existed before when the point of collection of the gasoline tax was moved h_r rpt no 105th cong 1st sess sec_4082 as in effect in provided that the term wholesale_distributor includes any person who sells gasoline to producers retailers or to users who purchase in bulk quantities and deliver into bulk storage tanks or purchases gasoline from a producer and distributes such gasoline to or more retail gasoline stations under common management with such person sec_4082 with flush language provided that such term does not include any person who excluding the term wholesale_distributor from subsection a is a producer or importer sec_4082 defined the term producer as including a refiner compounder blender or wholesale_distributor taxpayer has requested a ruling that it is a wholesale_distributor for purposes of sec_6416 and as such allowed to claim a credit or refund for gasoline sold to a state_or_local_government for its exclusive use taxpayer is a refiner the operation of or more retail stations by taxpayer does not alter the exclusion of refiners from the definition of wholesale_distributor contained in sec_6416 by reference to b therefore taxpayer is not included in the definition of wholesale_distributor for purposes of sec_6416 while taxpayer is not eligible as a wholesale_distributor to claim a credit or refund for the sale of the gasoline to the state and local_government for its exclusive use the person that paid the tax on the gasoline so sold may be eligible to claim a credit or refund plr-102779-99 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this letter_ruling have not yet been adopted therefore this letter_ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling sincerely assistant chief_counsel passthroughs and special industries by ruth hoffman senior technician reviewer branch enclosures copy of this letter copy for sec_6110 purposes
